                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        SA CV 19-0976 FMO (JPRx)                                   Date   Sept. 18, 2019
 Title           Sung Choi v. Chi Vuong, et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                   Cheryl Wynn                                          None Present
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                    None Present                                         None Present
 Proceedings:             (In Chambers) Order Re: Dismissal for Lack of Prosecution

        Plaintiff filed her Complaint on May 22, 2019. (See Dkt. 1). By order dated August 9, 2019,
plaintiff was ordered to show cause why this action should not be dismissed for lack of
prosecution. (See Dkt. 9, Court’s Order of August 9, 2019). The OSC noted that “[a]bsent a
showing of good cause, an action must be dismissed without prejudice if the summons and
complaint are not served on a defendant within 90 days after the complaint is filed. Fed. R. Civ.
P. 4(m). Generally, a defendant must answer the complaint within 21 days after service (60 days
if the defendant is the United States). Fed. R. Civ. P. 12(a). The court may dismiss the action
prior to the 90 days, however, if plaintiff(s) has/have not diligently prosecuted the action.” (Dkt.
9, Court’s Order of August 9, 2019). As of the filing date of this Order, plaintiff has not filed proofs
of service or otherwise responded to the order to show cause.

         Rule 4(m) of the Federal Rules of Civil Procedure provides that a court, on its own initiative,
“must dismiss the action without prejudice” if service is not effected “within 90 days after the
complaint is filed[.]” In addition, a district court may dismiss an action for failure to prosecute or
to comply with court orders. Fed. R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629-30,
82 S.Ct. 1386, 1388 (1962) (authority to dismiss for failure to prosecute necessary to avoid undue
delay in disposing of cases and congestion in court calendars); Ferdik v. Bonzelet, 963 F.2d 1258,
1260 (9th Cir.), cert. denied, 506 U.S. 915, 113 S.Ct. 321 (1992) (district court may dismiss action
for failure to comply with any court order). Dismissal, however, is a severe penalty and should be
imposed only after consideration of the relevant factors in favor of and against this extreme
remedy. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir.), cert.
denied, 479 U.S. 829, 107 S.Ct. 112 (1986). These factors include: (1) the public’s interest in
expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and
(5) the availability of less drastic sanctions. Id.; Henderson v. Duncan, 779 F.2d 1421, 1423 (9th
Cir. 1986).

       Pursuant to Rules 4(m) and 41(b) and the Court’s inherent power to achieve the orderly and
expeditious disposition of cases, Link, 370 U.S. at 629-30, 82 S.Ct. at 1388, and in light of the
factors outlined in Henderson, supra, dismissal of this action without prejudice for failure to

CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SA CV 19-0976 FMO (JPRx)                             Date    Sept. 18, 2019
 Title          Sung Choi v. Chi Vuong, et al.

 effect service within the specified time and comply with the Court’s Order of August 9, 2019, is
appropriate.

      Based on the foregoing, IT IS ORDERED THAT judgment be entered dismissing this action,
without prejudice, for failure to effect service and comply with the orders of this Court.




                                                                            00      :     00
                                                      Initials of                  cw
                                                      Preparer




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                             Page 2 of 2
